DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thin, flat motion sensor configured to be placed underneath a portion of the bed, and, while disposed underneath the portion of the bed, to …” detect motion of the subject and generate a motion signal as set forth in claim  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The corresponding structure of this motion sensor as set forth in the printed publication of the instant application includes: the sensor plate as described in [0238].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10292625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Applicant 16/398,572
US Patent No. 10292625 B2
1. Apparatus for use with a subject who is a first person, who shares a bed with a second person, the apparatus comprising: a thin, flat motion sensor configured to be placed underneath a 
wherein the motion sensor comprises a mechanical-filtering element configured to reduce a response of the motion sensor to motion of the second person, relative to motion of the subject.

2. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to motion of the subject, by identifying components of the motion signal that have a signal strength that is a characteristic signal strength of a motion signal of the subject.
3. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal 


4. The apparatus according to claim 1, further comprising a weight sensor that is configured to detect when the subject is lying above the motion sensor, wherein the control unit is configured to identify the components of the motion signal that were generated in response to motion of the subject, in response to a signal that is generated by the weight sensor.
5. The apparatus according to claim 1, wherein the motion sensor is configured to facilitate the identification of components of the motion signal that were generated in response to motion of the subject, by strengthening a signal strength of the components of the motion signal that are generated in response to motion of the subject. 
5. The apparatus according to claim 1, wherein the motion sensor is configured to facilitate the identification of components of the motion signal that were generated in response to motion of the subject, by strengthening a signal strength of the components of the motion signal that are generated in response to motion of the subject.
6. The apparatus according to claim 5, wherein the apparatus is for use with a subject who lies on a mattress, and wherein the sensor is configured to be placed at a position selected from the group consisting of: underneath the mattress at a position that is higher than a head of the subject is typically placed, and adjacent to and in contact with a side of the mattress. 
6. The apparatus according to claim 5, wherein the apparatus is for use with a subject who lies on a mattress, and wherein the sensor is configured to be placed at a position selected from the group consisting of: underneath the mattress at a position that is higher than a head of the subject is typically placed, and adjacent to and in contact with a side of the mattress.
7. The apparatus according to claim 6, wherein the sensor is configured such as to facilitate identification, by the control unit, of components of the motion signal that were generated in response to a longitudinal cardio-ballistic effect of the subject.
7. The apparatus according to claim 6, wherein the sensor is configured such as to facilitate identification, by the control unit, of components of the motion signal that were generated in response to a longitudinal cardio-ballistic effect of the subject.
8. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to respiratory motion of the subject. 
8. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to respiratory motion of the subject.

9. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to cardiac motion of the subject.
10. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to large body-movement of the subject. 
10. The apparatus according to claim 1, wherein the control unit is configured to identify components of the motion signal that were generated in response to large body-movement of the subject. 

11. The apparatus according to claim 1, wherein the control unit is further configured to: analyze the motion signal, in response thereto, identify an effect of large body-movement of the second person on sleep of the subject, and in response thereto, generate a sleep-disturbance output.
11. The apparatus according to claim 1, wherein the control unit is further configured to: analyze the motion signal, in response thereto, identify an effect of large body-movement of the second person on sleep of the subject, and in response thereto, generate a sleep-disturbance output.
12. The apparatus according to claim 11, wherein: (A) the sleep-disturbance output includes an assessment of an effectiveness of a parameter at reducing the effect of the large body-movement of the second person on the sleep of the subject, the control unit being configured to generate the assessment of the effectiveness of the parameter, and (B) the parameter is selected from the group consisting of: a parameter of a mattress on which the subject is sleeping, a parameter of the bed, a sleeping arrangement of the subject and the second person, and a room-environment parameter, the control unit being configured to generate the assessment of the effectiveness of the selected parameter. 
12. The apparatus according to claim 11, wherein the sleep-disturbance output includes an assessment of an effectiveness of a parameter at reducing the effect of the large body-movement of the second person on the sleep of the subject, the control unit being configured to generate the assessment of the effectiveness of the parameter. 
13. The apparatus according to claim 12, wherein the parameter is selected from the group consisting of: a parameter of a mattress on which the subject is sleeping, a parameter of the bed, a sleeping arrangement of the subject and the second person, and a room-environment parameter, the control unit being configured to generate the assessment of the effectiveness of the selected parameter.

13. The apparatus according to claim 11, wherein: (A) the sleep-disturbance output includes a recommendation to reduce the effect of the large body-movement of the second person on the sleep of the subject by adjusting an adjustable parameter, the 

15. The apparatus according to claim 14, wherein the adjustable parameter is selected from the group consisting of: a parameter of a mattress on which the subject is sleeping, a parameter of the bed, a sleeping arrangement of the subject and the second person, and a room-environment parameter, the control unit being configured to generate the recommendation to adjust the selected parameter. 


16. The apparatus according to claim 11, wherein the sleep-disturbance output includes instructions to a device to adjust an adjustable parameter, the control unit being configured to generate the instructions. 
17. The apparatus according to claim 16, wherein the adjustable parameter is selected from the group consisting of: a parameter of a mattress on which the subject is sleeping, a parameter of the bed, a sleeping arrangement of the subject and the second person, and a room-environment parameter, the control unit being configured to generate the instructions to the device to adjust the selected parameter. 

15. The apparatus according to claim 1, wherein the motion sensor consists of a single motion sensor.
18. The apparatus according to claim 1, wherein the motion sensor consists of a single motion sensor.
16. The apparatus according to claim 1, wherein the control unit is configured to identify that a portion of the motion signal was generated in response to motion of the second person, and not in response to motion of the subject, by identifying that the portion exhibits ringing. 
24. The apparatus according to claim 1, wherein the control unit is configured to identify that a portion of the motion signal was generated in response to motion of the second person, and not in response to motion of the subject, by identifying that the portion exhibits ringing.
17. The apparatus according to claim 16, wherein the control unit is configured to identify that the portion of the motion signal generated in response to motion of 


26. The apparatus according to claim 25, wherein the time range is 0.15-0.45 seconds.
19. The apparatus according to claim 16, wherein the control unit is configured to identify that the portion of the motion signal generated in response to motion of the second person exhibits ringing by: ascertaining that the portion includes a set of at least three consecutive extrema each of which is separated from the preceding extremum of the set by a time that falls within a given time range, and further ascertaining that respective differences between (i) magnitudes of the set of consecutive extrema, and (ii) a magnitude of an extremum that precedes the set of consecutive extrema, fall within a given amplitude range. 
27. The apparatus according to claim 24, wherein the control unit is configured to identify that the portion of the motion signal generated in response to motion of the second person exhibits ringing by: ascertaining that the portion includes a set of at least three consecutive extrema each of which is separated from the preceding extremum of the set by a time that falls within a given time range, and further ascertaining that respective differences between (i) magnitudes of the set of consecutive extrema, and (ii) a magnitude of an extremum that precedes the set of consecutive extrema, fall within a given amplitude range.
20. The apparatus according to claim 19, wherein the given amplitude range is 10%-150% of the magnitude the extremum that precedes the set of consecutive extrema. 
28. The apparatus according to claim 27, wherein the given amplitude range is 10%-150% of the magnitude of the extremum that precedes the set of consecutive extrema.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowable over the prior art of record. The prior art of record fails to disclose both singly and in combination the claim limitations of Claim 1 including identify components of the motion signal that were generated in response to motion of the subject, by distinguishing between components of the motion signal that were .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791